Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-8, 10-21 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 1/26/22, Applicant amended the independent and dependent claims. Applicant’s Remarks address these amended features.  These amended features are rejected below with a new 103. See below. 
Also, the 101 is still found to apply.  Also, there are no additional elements beyond the generic.  See the updated 101 below.
Also, since the Applicant was given the opportunity with the 2/4/21 response and has failed to traverse the Examiner's assertion of Official Notice in the 9/10/20 action, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge the previous Official Notice. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 60598641, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional Application No. 60598641 does Not support the auction or bid features of the independent claims.  So, the current application does Not benefit from the priority date of Provisional Application No. 60598641 in regards to any bidding or auction features.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims 
This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    The only hardware or additional elements are “at least one server configured to:” and “provide…on a device of the subscriber”.   Also, there is an interactive program guide.   These are considered generic hardware.  Also, there are no hardware to make the geographical determination.  The geographical determination steps are considered generic in terms of additional elements.  No technical details are provided for the interactive program guide.  So, these are considered generic.

Dependent claims 2-8, 10-18, 21 are not considered directed to any additional non-abstract claim elements. Claim 7 has geographical info but this is generic.  Claim 8 has video content.  Claim 10 has an interactive programming guide.  Claim 13 has a link.  Claim 16 has a TV or computer. These are considered generic hardware.  Claim 18 has real time viewership info.  No details are provided on how this real time info is obtained.  Claim 21 has recording a show.  Claim 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 10-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berenson (20030131355) in view of Dew (20030110490).
Claims 1, 19, 20. Examiner notes Applicant Spec at [438] for bid and channel (in both the current Spec and the parent 11744127 Spec).  Berenson discloses a system for providing channel recommendations comprising:
at least one server configured to (Fig. 1):
receive a sponsor request, wherein the sponsor request includes preference information and target criteria ([44, 31] see advertisement and targeted; and [41, 70, 71, 117]; and “[42]… or if the channel has paid for a placement.”). Berenson does not explicitly disclose that the sponsor request includes demographic criteria and a 
Berenson further discloses determine information associated with one or more subscribers (Fig. 1, preferences; [23, 30, 31, 33] and see preferences; the user is considered a member/subscriber, see member at [53]) within the geographic region (Berenson also discloses content for relevant region [45] and marketing based on same town [80]; or particular area at [55]);
generate one or more subscriber profiles based on the information associated with the one or more subscribers ([23, 30, 31, 33] and [53] and see preferences and particular user preferences);
store the one or more subscriber profiles (Figs. 1-4 and preferences database).
Berenson further discloses determine demographic information associated with the one or more subscribers based on the subscriber profiles (Berenson discloses tracking user demographic information [39] and using demographic information for marketing and targeting based on content requests [80]). 

Berenson further discloses compare the demographic criteria associated with channel recommendation to the demographic information associated with each of the one or more subscriber profiles (Berenson discloses tracking user demographic information [39] and using demographic information for marketing and targeting based on content requests [80]; note that PPI and other info is used at [42] for channel recommendation; note how Fig. 9 shows the subscriber is particularly identified, “You have 15 program filter personalizing your best…”).   
Berenson further discloses identify at least one subscriber profile of a subscriber in response to determining that the demographic information of the at least one 
Berenson further discloses generate an interactive programming guide of available channels for the subscriber (Figs. 8, 9; [42])
provide the interactive programming guide and the channel recommendation for display on a device of the subscriber ([42]; Figs. 8, 9).
Claim 2.    Berenson further discloses the system of claim 1, wherein the channel recommendation comprises a list of channel recommendations [42], and wherein the at least one server is further configured to: arrange the list channel recommendations into a hierarchy order based on a subscriber profile of the subscriber, viewership information, the sponsor request or a combination thereof wherein the set of channels recommendations are to be displayed on the device in the hierarchy order ([42] and see “order”).
Claim 4.    Berenson further discloses the system of claim 3, wherein the subscriber profile of the subscriber comprises subscriber preferences [31], viewing history, channel selections, viewing activity, geographic information, demographic information, personal information, usage patterns or actions, behavior information, historical information, or a combination thereof ([80, 31, 44, 117]; also see geographic as region/country at [45] or particular area at [55]).
Claim 5.    The prior art further discloses the system of claim 4, wherein the at least one server is further configured to: compare information associated with the 
Claim 6.    Berenson further discloses the system of claim 1, wherein the channel recommendation comprises a list of channel recommendations, and wherein the at least one server is further configured to arrange the list of channel recommendations of the channel recommendation into a hierarchy order based on viewership information ([41, 42] and paid channel placement at “[42]… or if the channel has paid for a placement”).
Claim 8.    Berenson further discloses the system of claim 1, wherein the at least one recommended channel is configured to be selectable by the subscriber, and wherein the at least one server is further configured to: receive, from the device, a selection of the channel recommendation; retrieve video content associated with the channel recommendation; and provide the video content for display on the device of the subscriber ([41, 42]; Figs. 8, 9).
Claim 10.    Berenson further discloses the system of claim 1, wherein the channel recommendation is included in the interactive programming guide, wherein the interactive programming guide is configured to enable the subscriber to navigate through a plurality of programs or channel listings, and wherein the at least one recommended channel includes a title or name of associated video content (Figs. 8, 9).
Claim 11.    Berenson further discloses the system of claim 1, wherein the at least one server is further configured to: determine at least one keyword associated with the channel recommendation; and compare the at least one keyword associated with 
Claim 12.    Berenson further discloses the system of claim 1, wherein the at least one server is further configured to: select sponsorship information associated with a sponsor, wherein the sponsorship information comprises a visual element to be displayed on the device ([117]; see banners at [44] for visual element or the ad at [115]); associate the sponsorship information with the channel recommendation; and provide the sponsorship information for display with the channel recommendation on the device ([42]). 
Claim 13.    Berenson further discloses the system of claim 1, wherein the channel recommendation comprises a link, and wherein the link is configured to enable access to video content ([41, 42] the recommendation list and [49] shows making a selection which is interpreted as a link to the actual channel/content; Fig. 7 shows clickable links and hyperlinks at [64]).
Claim 15.    Berenson further discloses the system of claim 2, wherein the at least one server is further configured to: arrange the list of channel recommendations  in a second hierarchy order based on a selection rate of one or more of the list of channel recommendations ([41, 42] show filtering on multiple criteria; [56] show popular search results and ratings [71] influence score which influences where shows in order).

Claim 17.    Berenson does not explicitly disclose the system of claim 1, wherein the at least one server is further configured to provide real time viewership information of a channel to the subscriber.  However, Berenson discloses Realtime feedback [49], popular search results [56], and aggregate user data and Nielsen reatings [71].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Berenson’s realtime data to Berenson’s aggregate user data and Nielsen ratings to provide realtime viewership info.  One would have been motivated to do this in order to better provide viewership info.  Also, as noted in the independent claim, what applies to a program can also apply to a channel.
Claim 18.    Berenson does not explicitly disclose the system of claim 17, wherein the viewership information comprises real time viewership information.  However, Berenson discloses Realtime feedback [49], popular search results [56], and aggregate user data and Nielsen reatings [71].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Berenson’s realtime data to Berenson’s aggregate user data and Nielsen ratings to provide realtime viewership info.  One would have been motivated to do this in order to better provide viewership info.
Claim 21. Berenson further discloses the system of claim 4, wherein the behavior information comprises changing to a particular channel, changing away from a particular channel, changing to a channel and viewing the channel for a specified time period, electing to record a show [33], electing to purchase access to a show [3], electing to .

Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berenson (20030131355) in view of Dew (20030110490).
Claim 7.    Berenson does not explicitly disclose the system of claim 1, wherein the channel recommendation is associated with geographic information and wherein the at least one server is further configured to: determine the geographic information associated with a subscriber profile of the subscriber; compare the geographic information associated with the subscriber profile of the subscriber with the geographic info associated with the channel recommendation, wherein the identification of the subscriber profile of the subscriber is further based on the comparison.
However, Berenson discloses tracking geographic info (see geographic as region/country at [45] or particular area at [55] and marketing based on same town [80]) and that PPI and other info is used at [42] for channel recommendation ([42] and also note how Fig. 9 shows the subscriber is particularly identified, “You have 15 program filter personalizing your best…”). And, Dew discloses recommended program content/channels and determine geographic information associated with the one or more subscribers ((21, 23, 26] and [8,10, 18]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Dew’s .

Claims 3, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berenson (20030131355) in view of Dew (20030110490) in view of Official Notice.
Claim 3.    Berenson further discloses the system of claim 2,  wherein the sponsor request comprises a amount ([42, 71] and paid for a placement or [70] and fee), a time period ([115] and the timed grid ads of Figs. 8, 9), a geographic region (also see geographic as region/country at [45] or particular area at [55]), demographic information ([80] and demographic), subscriber behavior data, subscriber actions [31], at least one keyword, or a combination thereof ([44, 117]; [115], see title and paid placement and the paid placement replaces the title as keyword).
Berenson does not explicitly disclose that the sponsor enters these criteria.  However, Berenson discloses “[80]… marketed toward the same demographic target,” and the extensive citations preceding on matching commercials with user characteristics.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Berenson’s marketing and targeting to Berenson’s paid ads such that the ads can indicate the criteria.  One would have been motivated to do this in order to better target.  
Berenson does not explicitly disclose a bid amount.  However, Berenson discloses the fees and paid placements above [42, 70, 71] and the paid commercials (citations preceding).  And, Examiner takes Offiical Notice that bids/auctions are a common way to pay for ad placement.  This was done long before Applicant’s priority 
Also, since the Applicant was given the opportunity with the 2/4/21 response and has failed to traverse the Examiner's assertion of Official Notice in the 9/10/20 action, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge the previous Official Notice. 
Claim 14.    Berenson further discloses the system of claim 1, wherein the at least one server is further configured to: provide a charge for an account of the sponsor ([41, 42]).  Berenson does not explicitly disclose in response to a selection of the channel recommendation by the subscriber.  However, Berenson discloses banner ads at [44].  And, Examiner takes Official Notice that banner ads can be charged for based on selection or impression.  Banner ads were commonly charged as CPM or CPC before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add CPC (cost per click) to Berenson’s paid for ads and Berenson’s banner ads.  One would have been motivated to do this in order to better charge for placement.	
Also, since the Applicant was given the opportunity with the 2/4/21 response and has failed to traverse the Examiner's assertion of Official Notice in the 9/10/20 action, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge the previous Official Notice. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aaa) Dew [28] discloses recommended guides/channels and geographic ad targeting; Ganucheau has location and channel list; Levitt at [285] has location and channel list;
aa) note the 1/17/20 action and the other prior art used in the 103 rejections;
See related parent 11744127; also see related parents 11465735, 11353920, NOTE, these two cases are different examiners and oriented towards different inventions/claims;
Galbreath further discloses social networks
Labeeb at [1786] discloses recommended channels, also see Levitt, Sezan, Errico.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/7/2022